Per Curiam.

Respondent, who was admitted to the Bar in the Second Department in March, 1931, was charged with having violated the terms of an escrow agreement by releasing the funds to his client without authority. Respondent admitted the failure to turn over the funds to their rightful owner when called upon to do so. The Referee, who heard the evidence, found that respondent intended no fraud or deceit, but was actuated by the thought that he was facilitating a deal for a charitable organization, which had contracted to purchase certain real property; and that he could rely on the trustworthiness of his client of long standing. Full restitution was made before the hearing was commenced before the Referee.
It appears that in 1947, respondent was admonished by the Grievance Committee in regard to an improper release of escrow funds of $350.
The misconduct charged has been admitted.
Respondent has unquestionably suffered intensely as a consequence of his impermissible and improper release of the escrow money to his client. However, considering all of the circumstances, including the repayment of the full amount of $5,000, respondent’s frankness, his obvious realization and regret for his misconduct, the state of his health, and other mitigating factors, it is our judgment that a censure would be sufficient punishment.
Botein, P. J., Breitel, Rabin, Yalente and Eager, JJ., concur.
Respondent censured.